Citation Nr: 0901718	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  07-07 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial disability rating in excess of 
30 percent for anxiety disorder.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1968.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in October 2008.  At the 
hearing, the veteran and his representative clarified that 
the two issues noted above were the only ones on appeal.  A 
transcript of that hearing is associated with the claims 
files

The issue of entitlement to an initial disability rating in 
excess of 30 percent for anxiety disorder is addressed in the 
remand that follows the order section of this decision.


FINDING OF FACT

The veteran has tinnitus that is etiologically related to in-
service noise exposure.


CONCLUSION OF LAW

Tinnitus was incurred in active duty.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate this claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008) or 38 C.F.R. 
§ 3.159 (2008).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran claims that service connection is warranted for 
tinnitus because it is due to excessive noise exposure that 
occurred when he was trapped inside an ammunition dump and 
subjected to 10 hours of enemy fire while in Vietnam in 
November 1967.  While service treatment records and the 
report of a VA examination in January 2005 do not show that 
he was found to have this disability, current expert medical 
opinion evidence reflects that he does in fact have tinnitus 
due to the documented incidents of acoustic trauma in 
Vietnam.  Specifically, the record reflects that the veteran 
served as a Marine and received the combat action ribbon 
related to direct hostile enemy action in June 1967 in KyHa, 
Vietnam.  A May 2008 opinion from S.D.V., M.D., a private 
otolaryngologist, indicates that he examined the veteran and 
found that he had tinnitus due to severe noise exposure in 
service in 1967.

The Board has considered the entirety of the evidence of 
record.  The Board finds this medical opinion to be of 
considerable probative weight, as it is well-supported and 
consistent with the documented record and testimony.  
Moreover, while a VA examiner was unable to opine as to the 
etiology of the tinnitus in March 2007, there is no contrary 
medical opinion with respect to the etiology of the veteran's 
tinnitus.  

In sum, although the evidence is not unequivocally in the 
appellant's favor, it is judged by the Board to be at least 
in equipoise, or evenly balanced as to the claim of service 
connection for tinnitus.  Therefore, service connection for 
tinnitus is in order.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for tinnitus is granted.


REMAND

Additional development is required before the Board decides 
the veteran's claim for a higher initial rating for his 
anxiety disorder.  Although the veteran reported in his 
October 2008 Travel Board hearing that he had undergone very 
recent treatment for his anxiety, and that he was scheduled 
for treatment in November 2008, records obtained in November 
2008 show treatment through September 2008.  The last 
substantive entry for anxiety disorder, an August 2008 
psychology therapy note, reflects that the veteran was 
scheduled to return for treatment in 12 weeks.  These records 
are clearly pertinent to the claim; and, if they exist, the 
VA records are deemed to be in the constructive possession of 
VA adjudicators.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
[Records generated by VA facilities that may have an impact 
on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.].  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should request any 
additional VA mental health treatment 
records which may be available for the 
period beginning in August 2008.  

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the veteran's claim for an 
initial rating in excess of 30 percent 
for anxiety disorder.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  
No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


